Jordan, Presiding Judge,
dissenting. In the recent case of Davis v. State, 115 Ga. App. 338, supra, we followed the manifest intent of the Supreme Court in Bacon v. State, 209 Ga. 261, supra. We should have followed it in this case.
The majority opinion states that Davis “contains obiter which misconstrues Bacon.” This criticism is hardly justified in light of the fact that we quoted the exact words of the headnote in Bacon and a quote from the body of the opinion, concluding that earlier decisions which tended to liberalize the exception to the general rule are of doubtful value as precedents. This conclusion seems fully justified in view of the fact that Bacon, supra, reversed the opinion of the Court of Appeals in Bacon v. State, 85 Ga. App. 630 (70 SE2d 54), which cited a number of previous cases upon which that result was based. It was pointed out that the opinion of the Court of Appeals not only conflicted with decisions of the Supreme Court, but also conflicted with many prior decisions of the Court of Appeals.
Mr. Chief Justice Russell pointed out in Green v. State, 172 Ga. 635 (158 SE 285), that “the rule that the character of a defendant in a criminal case cannot be-put in issue or attacked has been gradually chiseled away and finally located in the shadow of other principles. . .” Justice Hawkins, speaking for the court in Bacon, served notice that the appellate courts are without power to repeal or destroy this basic rule by a too liberal application of the recognized exceptions.
That the evidence of the previous conviction in the present case shows a similar criminal transaction involving substantially the same intent as larceny after trust for which the accused was being tried does not per se render the evidence admissible. The Bacon case, supra, stands for the proposition that evidence of a wholly independent, separate, and distinct offense is inadmissible for the purpose of showing intent, absent any logical connection between the offense and the case on trial. In the present case the evidence discloses a separate although similar transaction in another county some four years previously. It has no logical *857connection with the offenses for which the accused was on trial. For these reasons we do not consider the evidence admissible to show motive, scheme, or design.
As one writer recognized in 3 Mercer Law Review 52, “it is the intent and purpose of our law to try a man under the bill of indictment which brings him to trial — not for some malefaction which may have occurred many years ago.”
I am authorized to state that Judges Pannell and Deen concur in this dissent.